Case: 1:19-cv-06415 Document #: 6-9 Filed: 09/27/19 Page 1 of 4 PageID #:117




                    Exhibit H
      Case: 1:19-cv-06415 Document #: 6-9 Filed: 09/27/19 Page 2 of 4 PageID #:117




June 3, 2019

Ms. Heather Santo – heathersanto@adr.org
American Arbitration Association
1301 Atwood Ave., Suite 211N
Johnston, RI 02919

VIA ELECTRONIC DELIVERY

Re:     Individuals v. Postmates, Case # 01-19-0001-2994

Dear Ms. Santo:

I write in response to your email of May 31, 2019, in which you requested a response to the ex parte
letter you received that day from counsel for Postmates Inc., Dhananjay Manthripragada. In that
letter—which you received at 8:57 p.m. local time on the due date for Postmates’s filing fees—
Postmates for the first time raised three grounds on which it claims AAA should suspend the
payment deadline. As explained below, each ground is meritless.

First, Claimants have met their filing requirements. Postmates does not dispute that it is party to a
valid arbitration agreement with each Claimant that covers each Claimant’s dispute. Postmates
concedes that it has notice of each Claimant’s arbitration demand. And Postmates admits that AAA
already determined that Claimants’ “demands have met AAA’s filing requirements.” Postmates Letter
at 1. Nevertheless, Postmates contends that Claimants have not met their filing requirements
because (i) some of Claimants’ demands were sent to Postmates’s outside counsel in electronic
format, instead of being delivered to Postmates’s headquarters in hard copy, and (ii) Keller Lenkner
provided an individual demand detailing the claims being asserted by each Claimant along with a
spreadsheet containing each Claimant’s individualized information, instead of thousands of
individual demands that repeated the same claims and prayers for relief verbatim.

The most charitable reaction we can muster to these grievances is bewilderment.

Our firm first contacted Postmates on March 6, 2019, by sending demands for arbitration on behalf
of 3,000 Claimants to Postmates’s headquarters, as required by the Fleet Agreement. Those
demands were sent by hand delivery. They included a list of each Claimant’s name and address, as
well as a demand describing the claims at issue and relief sought by each individual Claimant. In a
cover letter, we stated that the demand set forth the claims that were being raised and the relief
sought by each Claimant, and that we planned to demand arbitration on behalf of additional clients.1

On March 22, Mr. Manthripragada informed me that he had been retained by Postmates to handle
these matters. He asked me to send our pending demands to him. Having been informed that
Postmates was represented by counsel, Keller Lenkner directed all future communications—



1
 As part of our good-faith attempt to resolve these matters without proceeding to individualized
arbitration, we did not simultaneously serve the demands on AAA.


          Keller Lenkner LLC   | 150 N. Riverside Plaza, Suite 4270, Chicago, IL 60606 | 312.741.5220 | kellerlenkner.com
      Case: 1:19-cv-06415 Document #: 6-9 Filed: 09/27/19 Page 3 of 4 PageID #:117




including demands for all of the Claimants currently seeking AAA arbitration against Postmates—to
Mr. Manthripragada, rather than contacting his client directly.

I have been in regular contact with Mr. Manthripragada for the past three months. At no time did he
suggest that he would prefer we send demands directly to his client rather than to him, or in hard
copy rather than electronically. Mr. Manthripragada never mentioned that his client would insist on
receiving thousands of paper demands rather than a spreadsheet containing the same information.
None of that is surprising. There would be no benefit to Postmates if we sent thousands of pages of
materially identical demands to its headquarters, instead of sending a spreadsheet containing the
same information to Mr. Manthripragada.

Postmates cannot and does not claim it lacks notice that Claimaints seek individual arbitration or that
they allege misclassification. Its eleventh-hour insistence on reams of useless paper is nothing but a
delay tactic. Regardless, Postmates’s position involves a dispute over whether Claimaints have
complied with the Fleet Agreement, which is a question reserved exclusively for arbitration.

As Postmates concedes, AAA has determined that Claimants properly invoked arbitration under the
AAA Rules. Postmates argues only that Claimants have failed to comply with additional
requirements imposed by Postmates’s Fleet Agreement. But the Fleet Agreement contains a
delegation clause stating that “[o]nly an arbitrator . . . shall have the exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability, or formation of this Mutual
Arbitration Provision.” Fleet Agreement § 10A.ii (emphases added).2 Claimants have complied with
the Fleet Agreement—particularly when considered in light of the parties’ course of dealing (e.g.,
Postmates’s decision to retain Mr. Manthripragada, Mr. Manthripragada’s request that Keller
Lenkner communicate with him directly, and the consistent manner in which counsel have
communicated elecontronically over the past 10 weeks). Postmates is free to raise its frivolous
arguments to the contrary with individual arbitrators. But because Postmates does not dispute that it
is subject to a valid agreement to arbitrate with each Claimant on an individual basis, this dispute
about compliance with the Fleet Agreement must be arbitrated. That cannot happen until Postmates
pays its share of the filing fees so that arbitration can commence.3

Second, Claimants are eligible for hardship-based fee waivers. According to Postmates, (i) such
waivers are available only in consumer arbitrations, which are limited to situations in which the
claimant was “required to accept the arbitration provision in the contract,” and (ii) the Claimants in
this matter were not required to accept the arbitration provision because they were allowed to “opt-
out.” Once again, Postmates has raised this argument at the last possible moment; AAA determined
five weeks ago that 4,593 Claimants had met their filing obligation via fee waiver. Regardless, both
premises of Postmates’s argument are false.


2   The 2019 Fleet Agreement is available at http://fleet.postmates.com/legal/agreement.
3 To the extent AAA would like to receive Claimants’ individual information via separate but
materially identical demands, we can promptly provide AAA and Postmates with the thousands of
duplicative documents Postmates now requests. But that will not give AAA or Postmates any
information they do not already have—and as Postmates concedes, AAA already determined that
Claimants have met their filing requirements.


                                                   2
      Case: 1:19-cv-06415 Document #: 6-9 Filed: 09/27/19 Page 4 of 4 PageID #:117




Every Postmates courier must agree to the Fleet Agreement in full before being allowed to work for
Postmates. Not a single Claimant was given the option of signing a Fleet Agreement that did not
contain an arbitration requirement. Although couriers are allowed to opt out of arbitration, they may
do so only after accepting the arbitration provision. That is no mere technicality. Postmates designed
the process precisely because it knew that few couriers would escape arbitration if they were
required first to accept the arbitration provision as part of Postmates’s boilerplate contract before
taking additional steps to opt out of arbitration. All Claimants were required to accept the arbitration
provision before they could start working for Postmates. Therefore, these arbitrations qualify as
consumer arbitrations under Section 1284.3(a) of the California Code of Civil Procedure. In any
event, Postmates is also wrong that fee waivers are available only in consumer arbitrations. As
Postmates expressly acknowledges in the next paragraph of its letter, AAA may grant a fee waiver to
“any party” based on hardship. See AAA EMP. R. 43. Postmates’s belated objections offer no basis
for AAA to depart from its prior determination that the relevant Claimants have met the requirements
to obtain fee waivers.4

Third, Postmates argues that AAA should not “shift costs waived by . . . fee waivers to Postmates.”
Postmates Letter at 2. That objection is puzzling, because AAA’s invoices made clear that
Postmates owed only the respondent’s share of filing fees ($1,900) for cases involving a fee waiver,
and that it did not owe the Claimant’s $300 fee that had been waived. AAA has invoiced Postmates
for the full $2,200 filing fee only for demands filed by Claimants proceeding under the 2018 Fleet
Agreement, which unambiguously assigns the entire fee to Postmates. In any event, we defer to
AAA in the application of its own rules and standard practices on this issue.

                                                   ***

When a party fails to pay a filing-fee invoice by the applicable deadline, we understand that AAA’s
standard practice is to send the party a final invoice and, if that invoice is not paid, to dismiss the
demands for non-payment. Postmates failed to comply with the May 31 deadline AAA set for
payment of its filing fees. The excuses it offered for the first time on the night of May 31 are meritless
and dilatory. Accordingly, we request that AAA follow its standard practice of sending a final invoice
to Postmates that must be paid within one week.

Sincerely,


Ashley C. Keller

cc:     Dhananjay Manthripragada – dmanthripragada@gibsondunn.com
        Michele Maryott – mmaryott@gibsondunn.com
        Theane Evangelis – tevangelis@gibsondunn.com


4  Of the 4,593 Claimants who submitted fee waivers, 2,289 have informed us that they have not
worked for Postmates since it implemented the 2019 Fleet Agreement. Those Claimants have
demanded arbitration under the 2018 Fleet Agreement, which obligates Postmates to pay all of their
filing fees. Should AAA revisit its determination regarding fee waivers, we will provide a list of those
Claimants so that AAA can invoice Postmates for the additional fees it will owe.


                                                    3
